DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed 10/08/2021. As directed by the amendment, claims 1-10 were amended, claims 11-20 were added and no claims were cancelled. Thus, claims 1-20 are presently pending in this application

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “interface device configured to interface with a wireless device that allows a user to input customization data from transmission to the processor” (claim 7, lines 3-5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VanDerWoude et al. (US 2013/0327325 A1).
Regarding claim 1, VanDerWoude discloses a filtration mask (device 10 and 12 in figure 1 using the embodiment shown in fig. 6) comprising a filter (grid 100, alternatively, the filter can be interpreted as 94, fig. 6, paragraph 0082), a motorized fan (50 and 52, fig. 2, paragraph 0073) configured to direct air through the filter (grid 100 comprising a grid/grate that would filter out large objects, see fig. 6, paragraph 0074) into the filtration mask (see figs. 1 and 6, into the mask is into the opposite side of the grid 100, outlet of fan 50, see paragraph 0074, alternatively, the filter is interpreted as 
Regarding claim 2, VanDerWoude discloses a sensor communicably coupled with the processor, wherein the sensor is configured to generated customization data (see paragraph 0225, temperature sensor data are being sent to the microcontroller 118 to control fan speed, see “the signal output can be used to regulate the light source and/or the fan…when this condition is detected, alternatively, microcontroller 118 could step up the speed of the fan so as to increase the air flow over the light source”, wherein the signal from the temperature sensor is the customization data). 
Claims 1, 6, 9-10, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanaoka (2016/0271429).
Regarding claim 1, Hanaoka discloses a filtration mask (mask in fig. 1 and 2) comprising a filter (5, fig. 2, paragraph 0034), a motorized fan (4, fig. 2, paragraph 0034) configured to direct air through the filter into the filtration mask (see paragraphs 0034 and 0047-0049), wherein the motorized fan is variable speed (see paragraphs 0047-0049, speed of fan can be controlled to speed up and slow down or stopped according to the inhalation and exhalation of the user which is sensed by the sensor 7/7b); a housing (see fig. 2, the housing is the shell and seal that contains all the internal components, see rejection to claim 6) configured to support the filter and the motorized fan (see fig. 2); and a processor (8 and 8a, fig. 2, paragraph 0039) communicably coupled with the motorized fan (see fig. 4), the processor configured to receive customization data (see paragraphs 0047-0049, Hanaoka discloses that the speed of the fan is controlled based on sensor 7, sensor 7 comprises 7b (see paragraph 0038), 
Regarding claim 2, Hanaoka discloses one or more sensor (7 comprising 7b, paragraph 0038 and fig. 4) communicably coupled with the processor (see fig. 4), wherein the one or more sensors are configured to generated customization data (see rejection to claim 1 and paragraphs 0047-0049). 


    PNG
    media_image1.png
    857
    874
    media_image1.png
    Greyscale

Regarding claim 6, Hanaoka discloses that the housing comprises an outer shell and an inner shell (shell holding filter 5 is outer shell, and the shell connected to the outer shell through threads is the inner shell, see the annotated-Hanaoka fig. 2 above), wherein the outer shell and the inner shell each have an aperture allow air flow from the external environment of the filtration mask, through the mask and to the user (see fig. 2 to see apertures on outer shell, and see the annotated-Hanaoka fig. 2 for aperture of 
Regarding claim 9, Hanaoka discloses a method of controlling a motorized fan (4, fig. 2, paragraph 0034) a filtration mask (mask in fig. 1 and 2, see paragraphs 0047-0049, see filter 5) the method comprising the steps of: receiving, by a processor (8 and 8a, fig. 2, paragraph 0039) of the powered filtration face mask, one or more customization data inputs (see paragraphs 0047-0049, Hanaoka discloses that the speed of the fan is controlled based on sensor 7, sensor 7 comprises 7b (see paragraph 0038), and as shown in fig. 4, the data from the sensor 7 would be received by the processor 8/8a, the signal from the sensor is customization data because the signal is being used to customize a speed of the blower, the definition of “customization” is well known to be the action of modifying something to suit a particular individual or task); modifying a speed of the motorized fan speed by the processor based on the one or more customization data inputs so as to modify a speed of air directed through the filter and into the filtration mask (see paragraphs 0047-0049, Hanaoka discloses that the speed of the fan is controlled based on sensor 7 comprising 7b, which measures when the user inhales and exhales, wherein the customization data is the data that is processed by the processor using the signals from the sensor 7 and 7b, since the speed is being affected by the sensor input, the signal from the sensor and the data being sent from the microprocessor to control the fan is considered as customization data, see 
Regarding claim 10, Hanaoka discloses wherein modifying the speed of the motorized fan further comprises, determining, by the processor, the appropriate fan speed and generating corresponding output signal based on the one or more customization data inputs and transmitting, by the processor, the output signal to the motorized fan, wherein the one or more customization data inputs are generated by the one or more sensors communicably coupled with the processor (see paragraphs 0034 and 0047-0049, fig. 4, the controlling of the fan speed is dependent on the hall sensor 7 and 7b, since the hall sensor senses the fluctuation of the hall sensor 7b to determine when the user is inhaling or exhaling, and when the user is inhaling, to turn on increase the fan speed and when the user is exhaling to slow down the fan or turn off the fan, therefore, the customization data input is related to a breathing rate, it is noted that the claim is claiming input “relate” to breathing rate, not that the input is a breathing rate). 
Regarding claim 18, Hanaoka discloses a battery configured to power one or more of the processor and the motorized fan (see battery 10, fig. 2 and paragraphs 0039, 0045, and 0051). 
Regarding claim 19, Hanaoka discloses that the processor is further configured to modify the speed of the motorized fan at least in part based upon a battery life of the battery (see paragraphs 0039, 0045 and 0051, Hanaoka discloses that the battery 10 is responsible for powering the processor and the blower, therefore, controlling the speed of the motorized fan would be in part based upon a battery life of the battery, since . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (2016/0271429) as applied to claim 2 above and further in view of Richardson (2002/0190866).
Regarding claim 3, the modified Hanaoka discloses a hall sensor (7 comprising 7b, see paragraph 0030 and 0047-0049, see figs. 2 and 3 of Hanaoka) configured to 
However, Richardson teaches a sensor and processor used to converts signals from the sensor to determine a breathing frequency (breathing rate, see paragraph 0018, processor convert signals from a breathing sensor to breathing rate). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the modified Hanaoka to use the signals generated by the hall sensor of the modified Hanaoka to be used to determine breathing frequency as taught by Richardson for the purpose of providing a useful physiological parameter that can determine the condition of the user and the environment, such as high breathing rates is associated with  stressful situations and changes in breathing rates would indicate failure or partial failure of the mask (see paragraph 0018 of Richardson). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (2016/0271429) in view of Richardson (2002/0190866) as applied to claim 3 above, and further in view of Nakano (2012/0197091) as evidenced by Palmer (2015/0217143).
Regarding claim 4, the modified Hanaoka discloses that the hall sensor and processor is configured to determine the breathing frequency (see the modification with 
However, Nakano teaches that a correlation between breathing frequency and heart rate is well known utilizing formula 2 (see paragraphs 0056-0057 and formula 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of the modified Hanaoka to obtain heart rate utilizing breathing frequency as taught by Nakano for the purpose of providing an additional physiological parameter that are useful and allow others or the wearer to follow/assess the wearer’s current physiological conditions. 
Palmer is cited as evidenced to show that heart rate and respiration rate are useful parameters (see paragraph 0045 of Palmer). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (2016/0271429) as applied to claim 2 above and further in view of Hou (2017/0128754).
Regarding claim 5, the modified Hanaoka discloses a filter (5 of Hanaoka) and a sensor, but fails to disclose that the one or more sensors comprises a particulate matter PM 2.5 sensor configure to generate customization data indicative of particulates which have passed through the filter.  
However, Hou teaches a mask (mask in figs. 1-3A) comprising a PM 2.5 sensor configured to generate customization data indicative of particulates which have passed through the filter, and a display for displaying the customization data (see paragraphs 0013 and 0032, Hou discloses an air detection unit 8 comprising a PM 2.5 sensor module, Hou further discloses in paragraph 0028 that the detection unit 8 can be inside 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtration mask to have the  PM 2.5 sensor configured to generate customization data indicative of particulates which have passed through the filter, and a display for displaying the customization data as taught by Hou for the purpose of keeping the user informed on the air quality, thereby, allowing the wearer to wear the mask according to the air condition at the time (see paragraph 0032 of Hou).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (2016/0271429) in view of Smith (2013/0112195).
Regarding claim 7, Hanaoka fails to disclose an interface device, wherein the processor further comprising a wireless receiver, and wherein the interface device is configured to interface with a wireless device that allows a user to input customization data from transmission to the processor. 
However, Smith teaches a mask (102, fig. 1, paragraph 0042) comprising a display (220 and 115, see fig. 1, paragraph 0049), a system (100 minus 102, fig. 1) comprising an interface device (110 minus the wireless transmitter portion of 110 or 120 is the interface device, fig. 1, paragraph 0043), and a processor further comprises a wireless receiver (208, see paragraphs 0101 and 0046, Smith discloses that the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of Hanaoka to have the display and the system comprising the interface device and wireless device as taught by Smith for the purpose of providing a communication system that allows the communication of important information to and from the wearer in order to provide safety to the wearer (see paragraphs 0002-0006 and full disclosure of Smith). 
Regarding claim 8, the modified Hanaoka discloses that the wireless receiver is further configured to wirelessly retrieve customization data (see 208 of Smith and the modification with Smith in the rejection to claim 7, the receiver 208 would receive .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (2016/0271429) as applied to claim 2 above and further in view of Hou (2017/0128754) and Zilberstein (2016/0317848).
Regarding claim 11, the modified Hanaoka discloses a filter (5 of Hanaoka) and a sensor, but fails to disclose that the one or more sensors further configured to generate customization data indicative of a humidity of an external environment of the filtration mask. 
However, Hou teaches a mask (mask in figs. 1-3A) comprising an air detection unit (air detection unit 8, paragraph 0032) comprising a humid sensor (see paragraph 0013) configured to generate customization data indicative of a humidity of an external environment of the filter mask, a temperature sensor configured to generate customization data indicative of a temperature of an external environment of the filtration mask (see paragraphs 0004-0005, Hou discloses that the air detection device is for detecting air quality that is outside of the body, therefore, it is detecting the air quality of the environment the user is in, that environment is external to the mask relatively, paragraph 0013 discloses that the air detection device comprises a humid sensor and a temperature sensor) and a PM 2.5 sensor configured to generate customization data indicative of particulates which have passed through the filter, and a display for displaying the customization data (see paragraphs 0013 and 0032, Hou discloses an air detection unit 8 comprising a PM 2.5 sensor module, Hou further discloses in paragraph 0028 that the detection unit 8 can be inside the mask, when the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtration mask of Hanaoka to have the air detection unit comprising a humid sensor configured to generate customization data of an external environment of the filtration mask, a temperature sensor for generating customization data indicative of a temperature of an external environment, and the PM 2.5 sensor configured to generate customization data indicative of particulates which have passed through the filter, and a display for displaying the customization data as taught by Hou for the purpose of keeping the user informed on the air quality, thereby, allowing the wearer to wear the mask according to the air condition at the time (see paragraph 0032 of Hou).
	However, if there is any doubt that the humid sensor is configured to generate customization data indicative of a humidity of an external environment of the filtration mask. 
	Zilberstein teaches a humid sensor that generate data indicative of a humidity of an external environment of the filtration mask (see moisture sensor in paragraph 0098). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humid sensor of the modified . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (2016/0271429) as applied to claim 2 above and further in view of Hou (2017/0128754) and Montenero (2010/0081411).
Regarding claim 12, the modified Hanaoka discloses a filter (5 of Hanaoka) and a sensor, but fails to disclose that the one or more sensors further configured to generate customization data indicative of a temperature of an external environment of the filtration mask. 
However, Hou teaches a mask (mask in figs. 1-3A) comprising an air detection unit (air detection unit 8, paragraph 0032) comprising a humid sensor (see paragraph 0013) configured to generate customization data indicative of a humidity of an external environment of the filter mask, a temperature sensor configured to generate customization data indicative of a temperature of an external environment of the filtration mask (see paragraphs 0004-0005, Hou discloses that the air detection device is for detecting air quality that is outside of the body, therefore, it is detecting the air quality of the environment the user is in, that environment is external to the mask relatively, paragraph 0013 discloses that the air detection device comprises a humid sensor and a temperature sensor) and a PM 2.5 sensor configured to generate customization data indicative of particulates which have passed through the filter, and a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtration mask of Hanaoka to have the air detection unit comprising a humid sensor configured to generate customization data of an external environment of the filtration mask, a temperature sensor for generating customization data indicative of a temperature of an external environment, and the PM 2.5 sensor configured to generate customization data indicative of particulates which have passed through the filter, and a display for displaying the customization data as taught by Hou for the purpose of keeping the user informed on the air quality, thereby, allowing the wearer to wear the mask according to the air condition at the time (see paragraph 0032 of Hou).
	However, if there is any doubt that the temperature sensor is configured to generate customization data indicative of a temperature of an external environment of the filtration mask. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humid sensor of the modified Hanaoka to be the humid sensor that generate data indicative of a humidity of an external environment of the filtration mask as taught by Montenero for the purpose of keeping the user informed on the temperature in the environment, so that the user can get a better understanding of the environment the user is in, thereby providing safety to the user. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (2016/0271429) as applied to claim 2 above and further in view of Teetzel (2015/0217145).
Regarding claim 13, the modified Hanaoka discloses a filter (5 of Hanaoka) and a sensor, but fails to disclose that the one or more sensors further configured to generate customization data indicative of a heart rate of a user of the filtration mask. 
However, Teetzel teaches a display (goggle 132, see figs. 1-5) and a sensor configured to generate customization data indicative of a heart rate of a user of a mask (mask 110 shown in fig. 1) (see paragraph 0027, vital sign monitoring system 170 is the sensor, the data from 170 is used to modify the display 132 to show the heart rate of the user, since the data are being used to change the display, the data from the sensor is a customization data, see paragraph 0021 and full disclosure in regard to the head up display (HUD), see paragraph 0024 for vital sign monitoring system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtration mask of Hanaoka to have the display and the sensor for generating customization data indicative of a heart rate of a user of the mask as taught by Teetzel for the purpose of keeping the user informed on the user’s current physiological state, which would increase safety for the user. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (2016/0271429) as applied to claim 2 above and further in view of Teetzel (2015/0217145) and Radivojevic (2010/0263664).
Regarding claim 14, the modified Hanaoka discloses a filter (5 of Hanaoka) and a sensor, but fails to disclose that the one or more sensors further configured to generate customization data indicative of a pressure of an external environment of the filtration mask. 
However, Teetzel teaches a display (goggle 132, see figs. 1-5) and a sensor configured to generate customization data indicative of a temperature (mask 110 shown in fig. 1) (see paragraphs 0027-0028, thermometer, the data from the thermometer is used to modify the display 132 to show the ambient temperature, since the data are being used to change the display, the data from the sensor is a customization data, see paragraph 0021 and full disclosure in regard to the head up display (HUD), see paragraph 0024 for vital sign monitoring system).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtration mask of Hanaoka to have the display and the sensor for generating customization data indicative of ambient 
	The modified Hanaoka disclose a display for displaying customization data, but fails to disclose that the sensor include pressure of an external environment. 
	However, Radivojevic teaches a sensor configured to generate data indicative of a pressure of an external environment (see paragraph 0082, sensors include “ambient air pressure”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display and the sensor of the modified Hanaoka to display the data from the sensor that is configured to generate data indicative of a pressure of an external environment as taught by Radivojevic for the purpose of keeping the user informed on different environmental parameters including ambient air pressure, thereby providing additional safety for the user. 
After the modification, the data from the sensor that measures the pressure of the external environment would be displayed, therefore, the data would be a customization data, since the displaying of the pressure would change as the data from the sensor that measures the pressure changes. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (2016/0271429) as applied to claim 2 above and further in view of Teetzel (2015/0217145).
Regarding claim 15, the modified Hanaoka discloses a filter (5 of Hanaoka) and a sensor, but fails to disclose that the one or more sensors further configured to generate customization data indicative of a physical location of a user of the filtration mask 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtration mask of Hanaoka to have the display and the sensor for generating customization data indicative of a physical location of a user of the mask as taught by Teetzel for the purpose of keeping the user informed on the user’s current location/coordinate, which would increase safety by allowing the user to easily navigate his/her surrounding. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (2016/0271429) as applied to claim 2 above and further in view of Teetzel (2015/0217145) and Dicke (2016/0214051) and Wondka (2010/0083968).
Regarding claim 16, the modified Hanaoka discloses a filter (5 of Hanaoka) and a sensor, but fails to disclose that the sensor is configured to generate customization data indicative of a walking speed of a user of the filtration mask.
However, Teetzel teaches a display (goggle 132, see figs. 1-5) and a sensor configured to generate customization data indicative of a physical location of a user of the mask (mask 110 shown in fig. 1) (see paragraph 0028, GPS receiver is the sensor, the data from the GPS receiver is used to modify the display 132 to show GPS location 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtration mask of Hanaoka to have the display and the sensor for generating customization data indicative of a physical location of a user of the mask as taught by Teetzel for the purpose of keeping the user informed on the user’s current location/coordinate, which would increase safety by allowing the user to easily navigate his/her surrounding. 
	The modified Hanaoka fails to disclose that the sensor is configured to generate customization data indicative of a walking speed of a user of the filtration mask. 
	However, Dicke teaches sensor is configured to generate customization data indicative of number of steps of a user of the filtration device, and that the data can be communicated to a rescue personnel (see paragraph 0098, Dicke discloses sensor units 211 for measuring the number of steps, “pedometer”, since the data can be communicated to a rescue personnel, the data is customization data, since the data would be able to change depending on how many steps the user walked).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors, customization data (data used to display on the goggle of Teetzel) and display of the modified Hanaoka to have the sensor that is configured to generate data indicative of number of steps of the user and to communicate the data to a rescue personnel as taught by Dicke for the purpose of keeping the user informed on his health status, and to also allow rescue 
	The modified Hanaoka discloses a sensor being a pedometer (see modification with Dicke) for generating data indicative to the number of steps the user is making, but fails to disclose that the sensor is configured to generate customization data indicative of a walking speed of a user of the filtration mask.
	However, Wondka discloses a sensor configured to generate customization data indicative of a walking speed of a user (see paragraph 0091, Wondka discloses that pedometer counter mode record total number of steps over a period of time and quickness of walking (no walking, slow walking, fast walking), see fig. 6 for display of steps). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display and sensors comprising the pedometer of the modified Hanaoka to be configured for generating data indicative of both number of steps and a walking speed of the user as taught by Wondka for the purpose of providing an additional information that can be used to assess the user’s health status. 
Claims 1 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lalonde (2012/0266873) in view of White (2016/0193438).
Regarding claim 1, Lalonde discloses a filtration mask (entire mask shown in figs. 2-4, see filter 316, paragraph 0046) comprising a filter (316, fig. 4, paragraph 0046), a motorized fan (312, see paragraph 0051 and fig. 4) configured to direct air through the 
White teaches a flow generator having an interface (14, fig. 1), a processor (13, fig. 1, paragraph 0493) communicably coupled with the motorized fan (11, fig. 1, paragraph 0493), the processor configured to receive customization data (customization 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filtration mask and processor of Lalonde to have the interface, and to be configured to receive customization data and modify a speed of the motorized fan based upon the customization data so as to modify a speed of the air directed to the user as taught by White for the purposes to providing a more personalized treatment therapy, by providing a proper flow based on a user weight or age (see paragraph 0988 of White).
Regarding claim 17, the modified Lalonde discloses that the customization data is indicative of a weight or age of the user (see paragraph 0988 of White and the modification with White above, as shown the customization data include age and weight of the user). 
Regarding claim 18, Lalonde discloses a battery configured to power one or more of the processor and the motorized fan (see battery 244, figs. 2, 5A and 11, paragraphs 0040, 0060 and 0079). 
. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (2016/0271429) as applied to claim 6 above and further in view of Richardson (2002/0190866).
Regarding claim 20, Hanaoka discloses an exhalation valve (3, fig. 2) operable to direct exhaled air outward form the inner shell while preventing air from entering the exhalation valve (see exhale valve 3, see paragraph 48, Hanaoka discloses that during exhale, the inhaler valve 2 closes and the exhale valve opens and during inhale, the inhale valve 2 opens and the exhale valve 3 closes). Hanaoka discloses a hall sensor (7 comprising 7b, see paragraph 0030 and 0047-0049, see figs. 2 and 3 of Hanaoka) located proximate the exhalation valve (see figs. 1-2, as shown, relatively, the hall sensor is located proximate the exhalation valve 3), configured to generate customization data used to determine when the user is inhaling or exhaling, and discloses that a low frequency components due to the breath of the user is being sent to the controller (paragraph 0051 of Hanaoka), and since the hall sensor can senses when the user inhales or exhales, it is capable of being designed to determine a breathing frequency of a user of the filtration mask, furthermore, as shown in the annotated-
However, Richardson teaches a sensor and processor used to converts signals from the sensor to determine a breathing frequency (breathing rate, see paragraph 0018, processor convert signals from a breathing sensor to breathing rate). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Hanaoka to use the signals generated by the hall sensor of the modified Hanaoka to be used to determine breathing frequency as taught by Richardson for the purpose of providing a useful physiological parameter that can determine the condition of the user and the environment, such as high breathing rates is associated with  stressful situations and changes in breathing rates would indicate failure or partial failure of the mask (see paragraph 0018 of Richardson). 

Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. 

The applicant on page 9, lines 2-15 of the remarks argues that Hanaoka discloses microcontroller 8 a controls the rotation speed of the motor fan 4 based on the detection signal received from the Hall element. This detection signal is described by Hanaoka as related to detecting if a user is inhaling or exhaling. Therefore, Hanaoka fails to disclose, teach or suggest the customization data as claimed. The customization data of the present invention is used to provide intelligent control of the motorized fan speed and includes a plurality of data types, such as those recited in new claims 11-20. However, the argument is not persuasive because the claim merely claims “a processor…configured to: receive customization data; and modify a speed of the motorized fan based upon the customization data so as to modify a speed of the air directed through the filter and into the filtration mask”, and as shown in the above rejection to claim 1, Hanaoka discloses the claimed limitation, furthermore, as stated in the above rejection to claim 1, the data from the sensor 7/7b of Hanaoka would produce a customization data because the data form the sensor is being used to modulate the speed of the motorized fan, as stated, the definition of “customization” is well known to be the action of modifying something to suit a particular individual or task, here the data In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The arguments to the newly added claim limitations in claims 1-20 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hunter (2017/0189727) is cited to show a pressure sensor for measuring an external environment’s pressure. 
Egeland (9,848,666) is cited to show a respirator having a threshold that can be individualized based on the wearer’s age. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.